 

Case: 4:19-cr-00318-DAP Doc #:1 Filed: 05/22/19 1 of 2. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff. ) a mame oe ga ce 6
, FEE GRE CPUS
JUDGE POLS TER
V.
)
CLIFFORD D. CANTWELL, ) CASE Nab € 19 C R 4 1
KRISTINA R. CANTWELL, ) Title 18, United States Code,
) Sections 1791(a)(1), (a)(2) and
Defendants. ) (b)(1)
COUNT 1
(Providing Contraband in Prison, 18 U.S.C. § 1791(a)(1) and (b)(1))
The Grand Jury charges:
1. On or about May 28, 2018, in the Northern District of Ohio, Eastern Division,

~ Defendant KRISTINA R. CANTWELL, contrary to Title 21, United States Code, Section
841(a)(1), knowingly provided prohibited objects, to wit: a mixture or substance containing a
detectable amount of hydrocodone, a Schedule II controlled substance, and a mixture or
substance containing a detectable amount of buprenorphine, a Schedule III controlled substance,
to Clifford Cantwell, not charged in the count, an inmate of the Federal Correctional Institution
Elkton in Lisbon, Ohio, in violation of Title 18, United States Code, Sections 1791(a)(1) and

(b)().

COUNT 2
(Possession of Contraband in Prison, 18 U.S.C. § 1791(a)(2) and (b)(1))

The Grand Jury further charges:
2. On or about May 28, 2018, in the Northern District of Ohio, Eastern Division,
Defendant CLIFFORD D. CANTWELL, an inmate of the Federal Correctional Institution Elkton

in Lisbon, Ohio, knowingly possessed prohibited objects, to wit: a mixture or substance
 

 

Case: 4:19-cr-00318-DAP Doc #:1 Filed: 05/22/19 2 of 2. PagelD #: 2

containing a detectable amount of hydrocodone, a Schedule II controlled substance, and a
- mixture or substance containing a detectable amount of buprenorphine, a Schedule III controlled

substance, in violation of Title 18, United States Code, Sections 1791(a)(2) and (b)(1).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002
